UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7556


CALS IFENATUORA,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-01091-PJM)


Submitted:   April 12, 2011                 Decided:   April 27, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cals Ifenatuora, Appellant Pro Se.   Melanie Lisa          Glickson,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,           Maryland;
William Davis Moomau, OFFICE OF THE UNITED STATES          ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Cals    C.     Ifenatuora        seeks     to    appeal      the        district

court’s      order       dismissing         without       prejudice     his        motion       for

discovery.         This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral        orders,       28    U.S.C.      § 1292   (2006);     Fed.        R.    Civ.   P.

54(b); Cohen            v.    Beneficial        Indus.   Loan    Corp.,    337      U.S.    541,

545-46 (1949).               The order Ifenatuora seeks to appeal is neither

a   final    order       nor     an     appealable       interlocutory        or    collateral

order.      Accordingly, we grant the Government’s motion to dismiss

the   appeal       for       lack     of   jurisdiction.          We   deny    Ifenatuora’s

motion      to    grant        access      to   evidence    and    dispense         with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                        DISMISSED




                                                  2